Title: From Thomas Jefferson to Arthur S. Brockenbrough, 29 March 1824
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


                        Dear Sir
                        
                            Monto
                            Mar. 29. 24.
                    I have considered maturely the change you propose in the library, and see no advantage in altering the original plan. in that, besides the 4000 feet for presses below the entablature of the columns, we can have another tier of presses above the entablature, of one half more of the space. again instead of the noble pery style of the original bearing a proper proportion to the height of  vault above, it proposes a diminutive one of 10. f. height with a vault of 40. f. above. the original peristyle by it’s height & projection from the wall has the advantage of hiding a portion of the vault of which too much would otherwise be seen. the panneled plaistering makes no difficulties because it will be divided by cross styles into compartments, and thus adapted to the view. messrs Nelson & Dinsmore should be warned—that if they do any thing more than what was proposed to be first done, there will be no funds to pay for it. ever & affectionately yours
                        Th: Jefferson
                    